Citation Nr: 0707414	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  95-09 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to an increased rating for internal 
derangement of the left knee in excess of 20 percent from 
January 6, 1989.

2.	Entitlement to an increased rating for internal 
derangement of the left knee in excess of 30 percent from 
April 9, 1992.

3.	Entitlement to an increased rating for lumbar spondylitis, 
currently evaluated at 10 percent.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which 
declined to grant the veteran's claims for higher ratings for 
his left knee and back disabilities.  With respect to the 
left knee disability, in January 1989 the RO declined to 
grant an increased rating in excess of 10 percent and issued 
a notice of that decision.  Thereafter, in October 1989, the 
RO raised the veteran's left knee evaluation to 20 percent, 
effective January 6, 1989, the date that the increase had 
become manifest, and provided a notice of that decision.  In 
January 1990, the veteran filed an NOD, but the RO did not 
issue a Statement of the Case (SOC) at this time.  
Subsequently, in April 1991, the RO confirmed the 20 percent 
evaluation and issued a notice of the decision.  Thereafter, 
in August 1992 the RO elevated the veteran's left knee 
disability rating to 30 percent, effective April 9, 1992, the 
date that an increase in severity became apparent, and issued 
a notice of the decision.  In response, the veteran disagreed 
with this evaluation, submitting a substantive appeal to this 
effect.  The RO confirmed and continued the 30 percent 
evaluation in an October 1993 decision and notice of 
decision. 

As for the back disability appeal, the RO granted service 
connection for this disorder in October 1993, evaluating it 
at 10 percent, and provided a notice of this decision.  
Thereafter, in January 1995 the RO confirmed this 10 percent 
rating and again continued its 30 percent rating for the left 
knee disorder, also providing a notice of the decision.  The 
veteran timely filed an NOD to these determinations in March 
1995, and the RO issued an SOC with respect to both issues in 
April 1995.  Also in April 1995, the veteran timely filed a 
substantive appeal, and the RO then issued a Supplemental 
Statement of the Case (SSOC) in April 1998.    

In December 2000, the veteran was convicted of a felony for 
which he received a life sentence without the possibility of 
parole.

The veteran requested a Travel Board hearing on this matter, 
but subsequently withdrew that request in April 2002.  




In February 2003, AMVETS requested cancellation of its 
appointment as the veteran's accredited representative 
following notification to the veteran as to the reason for 
its revocation of representation.   

On appeal in May 2003 the Board remanded the case for 
additional development, to include providing proper Veterans 
Claims Assistance Act (VCAA) notice.  The RO provided 
Supplemental Statements of the Case (SSOCs) in July 2004 and 
November 2004.

Then, on appeal in April 2005 the Board again remanded the 
case for further development, to include attempting to 
provide a VA examination to assess the current severity of 
the veteran's service connected left knee and back 
disabilities.  The RO provided an SSOC in September 2006.    

In the instant case, the Board finds that the RO complied 
with the May 2003 and April 2005 Remand directives, and 
therefore it may proceed with its review of the appeal.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's 
duty to "insure [the RO's] compliance" with the terms of 
its remand orders).



FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	From January 6, 1989, the veteran's service connected left 
knee disability was manifested by moderate laxity but not 
by severe laxity; from April 9, 1992, this disability was 
manifested by severe laxity.

3.	The veteran's service connected lumbar spondylitis is 
manifested by slight limitation of motion of the lumbar 
spine but not by moderate limitation of motion, limited 
forward flexion, or ankylosis.


CONCLUSIONS OF LAW

1.	An increased rating for internal derangement of the left 
knee in excess of 20 percent from January 6, 1989 is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5256-5262 (2006).

2.	An increased rating for internal derangement of the left 
knee in excess of 30 percent from April 9, 1992 is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.71a, 
Diagnostic Codes 5256-5262 (2006).

3.	An increased rating for lumbar spondylitis, currently 
evaluated at 10 percent, is not warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5286, 
5289, 5292, 5293, 5295 (1988) & Diagnostic Codes 5237, 
Notes (1), (2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

The Board comments that the VCAA, enacted in November 2000, 
has retroactive effect to claims, such as these, that were 
pending before VA or the Board prior to that date.  Pelegrini 
v. Principi, 18 Vet. App. 112, 118 (2004) ("This Court 
consistently has applied the VCAA to cases pending before VA 
at the time of the VCAA's enactment"); see 66 Fed. Reg. 
45620, 45629 (Aug. 29, 2001) (construing most VCAA provisions 
to apply "to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the RO 
rendered the decisions from which the veteran appeals in 
October 1989 and January 1995, provisions of the VCAA still 
apply.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
state that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

The April 2005 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, evidence establishing that his 
left knee and back disabilities had increased in severity.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the RO 
cured this defect in notice in its March 2006 correspondence, 
which fully apprised the veteran of these two Dingess 
elements.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
October 1989 and January 1995 RO decisions that are the 
subject of this appeal in its April 2005 or March 2006 
letters.  Notwithstanding this belated notice, the Board 
determines that the RO cured this defect by providing this 
complete VCAA notice together with readjudication of the 
claims, as demonstrated by the September 2006 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       


b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the AMC attempted to 
provide a VA examination to assess the current severity of 
the service connected disabilities on appeal, but was denied 
access to the veteran by prison officials.  The veteran did 
receive numerous VA examinations prior to his incarceration 
in April 1992, May 1993, December 1994 and August 1997, which 
were adequate for adjudication of the instant appeal.  Due to 
the circumstances of this case, specifically, the AMC's 
attempt to perform an examination of the veteran and the 
veteran's unfortunate inaccessibility, the Board must find 
that the medical evidence of record is sufficient to resolve 
this appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to a left knee disability, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee, permits a minimum 30 percent 
rating for favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees, while a veteran 
will garner a 40 percent rating with flexion between 10 and 
20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, he 
will generate a 50 percent rating and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows 20 percent for 
flexion limited to 30 degrees and a maximum of 30 percent for 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Diagnostic Code 5261, which governs limitation of 
leg extension, provides a 20 percent rating for a limitation 
to 15 degrees, 30 percent for a limitation to 20 degrees, 40 
percent for extension limited to 30 degrees, and a maximum of 
50 percent for a limitation to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula characterized by malunion with moderate knee or 
ankle disability warrants a 20 percent evaluation, while 
malunion with marked knee or ankle disability garners a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  
Impairment of the tibia and fibula manifested by nonunion 
with loose motion, requiring a brace generates a maximum 40 
percent evaluation under this Code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

With respect to back disabilities, to include lumbar 
spondylitis, 38 C.F.R. § 4.71a sets forth the pertinent 
schedule of ratings.  At the time the RO issued the decision 
from which the veteran appealed confirming the 10 percent 
rating in January 1995, the following relevant provisions in 
38 C.F.R. § 4.71a relating to evaluations of the spine, were 
in effect:  Under Diagnostic Code 5286 complete ankylosis 
(bony fixation) of the spine with a favorable angle would 
generate a 60 percent rating, while an unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Becherew 
type) would produce a 100 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (1993).  Under Diagnostic Code 
5289, a veteran would receive a rating of 40 percent for 
favorable ankylosis of the lumbar spine and 50 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (1993).  Pursuant to Diagnostic Code 5292, a veteran 
would garner a 10 percent rating for slight limitation of 
motion of the lumbar spine, a 20 percent rating for moderate 
limitation of motion of the lumbar spine and a maximum rating 
of 40 percent for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1993).  
Under Diagnostic Code 5295, a veteran would generate 10 
percent evaluation for lumbosacral strain manifested by pain 
on motion, 20 percent for such strain manifested by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position, and a maximum rating 
of 40 percent for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldwaithe's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (1988).  

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 23, 2002 (intervertebral disc 
syndrome (IDS)) and September 26, 2003 (other diseases and 
injuries to the spine).  See 68 Fed. Reg. 51454 (Aug. 27, 
2003); 67 Fed. Reg. 54345 (Aug. 22, 2002).  In the instant 
case, the record contains no diagnosis of IDS, and therefore, 
the Board need not analyze the veteran's back disability 
claim under the new IDS provisions.  The Board will, however, 
analyze the veteran's increased rating claim under the new 
criteria relating to other diseases and injuries to the spine 
from the effective date of that revision.  See VAOPGCPREC 3-
2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will be 
awarded a 10 percent evaluation for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not greater 
than 235 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  A veteran will generate a 20 percent rating for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or a combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees, while he will receive a 40 percent rating when he 
exhibits forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  The next higher rating of 50 percent will be awarded 
when a veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  

The Board additionally comments that Note (1) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine advises that the evaluating entity should assess any 
associated objective neurological abnormalities separately, 
to include bowel or bladder impairment.  38 C.F.R. § 4.71a, 
Note (1) (2006).  Also, according to Note (2), for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).


III. Analysis

a. Factual Background
A May 1989 VA medical examination report indicates that the 
veteran's left knee contained moderate degenerative changes, 
secondary to an old anterior cruciate ligament and medial 
meniscal tear and meniscectomy.  At this time, the veteran 
did not report having popping of the knee or swelling.  He 
wore a Lenox Hill brace, and his knee gave way only when not 
wearing the brace.  This disability was not particularly 
limiting at this time, but the veteran reported having an 
ache in the knee and some pain when walking up and down 
stairs. 

A physical examination revealed a near full range of motion 
of the left knee, with extension to zero degrees and flexion 
to 120 degrees.  He had no marked instability to varus or 
valgus stress, although he had positive Lachman's and 
anterior drawer of approximately 5 mm.  The veteran 
experienced pain with patella compression, but he was 
negative for McMurray and Apley tests.  Based on these data, 
the clinician assessed the veteran's present level of 
functioning as adequate, and diagnosed him with degenerative 
joint disease (DJD). 

A November 1990 VA medical note describes the veteran's 
history of left knee problems.  The physician indicated that 
the veteran had undergone an arthroscopy and partial 
meniscectomy as well as ligament reconstructive surgery.  At 
this time the veteran wore a left knee brace (Lenox Hill), 
and reported that when he did not wear it, his knee would 
give way.  With the brace, however, the veteran did very well 
without giving way with standard daily activities such as 
walking.  Although he could not run or engage in sport 
activities, the veteran did not have recurrent episodes of 
locking or swelling.  He also had no pain on rest.  

A review of X-rays performed that day revealed moderate 
degenerative joint disease, secondary to ACL deficiency and 
pedismeniscal tear as well as post-surgical change of the 
tibia.  The X-rays also disclosed two parallel sclerotic 
lines through the anterior aspect of the left tibia and joint 
space narrowing and spurring.  No joint effusion or soft 
tissue swelling was noted, but there was some indication of 
ligamentous calcification.  

On physical examination, the veteran had well-healed scars 
and a full range of motion from zero to 135 degrees.  He 
opened up 2-3 mm to valgus stress and he had a positive 
anterior drawer of 11-12 mm with positive Grade 3 pivot 
shift.  The veteran was negative for McMurray and Apley 
tests, and he had no joint line tenderness.  He displayed 
mild patellofemoral crepitus.  

Based on these data, the physician determined that the 
veteran had an ACL deficient left knee with meniscal tear and 
DJD.  He found that this disability limited the veteran in 
daily activities and rendered him unable to participate in 
running or cutting sports, although he functioned well with 
his brace.      

The veteran submitted to a VA examination on April 9, 1992 
for the purposes of assessing his left knee disability.  At 
this time, the veteran complained of continued severe laxity 
requiring a significant knee brace, which prevented him from 
walking any significant distance on the left knee, as well as 
marked giving way on this side.  

A physical examination of the left knee disclosed marked 
gross laxity in the AP direction without evidence of an end-
point whatsoever in the Lachman's test.  The physician 
detected no palpable effusion, and the veteran's knee had two 
large scars.  

Based on this information, the examiner determined that the 
veteran had severe varus laxity of the left knee, which 
continued to cause significant problems.  He also noted that 
the veteran's gross laxity required bracing and/or repeat 
reconstruction.   

Based on this April 1992 examination, the RO, in August 1992, 
elevated the veteran's left knee disability rating to 30 
percent, effective from the date of the examination.  

In his May 1993 correspondence, the veteran stated that his 
left knee disability continued to cause him pain and that he 
desired a 50 percent rating for this disorder.  

Again in May 1993, the veteran participated in a VA 
examination of his left knee.  He complained of aching pain 
globally in the left knee.  He required a cane due to this 
disability.  The examiner detected well healed incisions over 
the medial and lateral anterior aspects of he left knee, and 
he had moderate crepitus with valgus pseudolaxity on the left 
greater than the right.  The veteran had negative Lachman's, 
negative McMurray and no palpable effusion.  There was no 
swelling or deformity, and the veteran exhibited a range of 
motion of the left knee from zero to 120 degrees.  X-rays 
revealed moderate degenerative changes in the left knee with 
moderate osteophytes, joint space narrowing, sharpening of 
the tibial spines and subchondrail sclerosis.  Accordingly, 
the physician diagnosed the veteran with moderate DJD of the 
left knee.  Another May 1993 VA medical examination report 
noted the veteran's complaints of chronic left knee pain.

In October 1993, the RO issued a decision, which continued 
the 30 percent rating of the veteran's left knee disability 
and granted service connection for a back disability, as 
secondary to his service connected left knee disorder, 
evaluating it at 10 percent.

In December 1994, the veteran underwent an additional VA 
examination to evaluate his left knee disability.  At this 
time, he complained of left knee swelling and medial knee 
aching with any weight bearing. He had to use a cane and wear 
a brace as he left knee felt unstable.

Objective findings were as follows:  the veteran's left knee 
was grossly unstable in all planes.  He had a grossly 
positive Lachman, pivot shift and varus-valgus testing, in 
addition to having crepitus and pain through range of motion.  
He had minimal effusion, no deformity and exhibited a range 
of motion from zero to 120 degrees.  X-rays taken 
simultaneously disclosed a large medial osteophytes and 
medial narrowing with sharpening of the tibial spines, 
unchanged from the previous May 1993 examination.  The 
physician diagnosed the veteran with severe medial 
degenerative change with laxity and emphasized that it was a 
"grossly unstable knee."

In January 1995, the RO confirmed the 30 percent rating for 
the veteran's left knee disability as well as the 10 percent 
rating for his back disability.  

A September 1995 VA X-ray report indicates that the veteran 
had post-operative changes in the left knee with mild 
degenerative arthritis.  He also had calcification superior 
of the patella in the soft tissues, likely representing 
distrophic calcification.  

A March 1996 VA X-ray record discloses that the veteran had 
old, post-operative changes, probably due to cruciate 
ligament reconstructive surgery.  The joints were uniformly 
narrowed in a non-weight bearing view, and he had osteophytes 
at the articulating margins of the distal femur and inferior 
patella pole.  The veteran also had soft tissue calcification 
abutting the superior patella.     

In August 1997, the veteran had another VA examination to 
assess the severity of his left knee and lumbar spine 
disabilities.  The veteran claimed that his left knee 
disability had become progressively worse over time.  He 
continued to wear a knee brace daily, which helped to some 
extent, but reported taking Ibuprofen at 600 mg three times 
daily as well as Methocarbamol four times daily.  He veteran 
stated that he experienced left knee pain daily as well as 
constant stiffness with popping noises on walking.  He felt 
loosening upon ambulation.  The left leg would give way 
frequently, and the veteran rated the daily pain severity as 
a 7/10, which was reduced by Ibuprofen and use of the brace 
but increased with standing or walking.  The veteran reported 
having daily flare-ups where the left knee would become 
swollen with pain at 10/10 lasting for two days.  Such 
reported flare-ups were reduced with resting, and the veteran 
could not stand for longer than 10 minutes nor walk farther 
than one block.  

As for his low back disability, the veteran asserted that it 
had worsened since 1985 and that he used Ibuprofen to relieve 
his daily, non-radiating pain.  He conveyed that he 
experienced pain on a scale of 7/10, occurring approximately 
every three hours, lasting about one hour.  His low back pain 
rendered it difficult for the veteran to do anything, and 
according to the veteran, he had daily flare-ups of this back 
pain.  He had difficulty sleeping, and the low back pain 
limited his function of activities of daily living.  The 
veteran could lift no more than 10-15 pounds, but massage 
reduced his low back pain.  

A physical examination revealed that the veteran had a normal 
gait and wore a left knee brace.  He could walk on toes and 
heels, but cold not hop and squatted poorly.  He left knee 
had well-healed scars and the knee was swollen about 3/4 inch 
without deformity.  A compression test was positive for 
tenderness, but McMurray's and apprehension tests were 
negative.  The veteran exhibited no varus or valgus 
instability, but very minimum anterior drawer sign.  
Posterior drawer sign was negative, and the veteran exhibited 
a range of motion from zero degrees to 125 degrees.  His left 
thigh and left calf appeared one inch smaller than the right 
counterparts.  The veteran had brisk and equal bilateral knee 
and ankle jerks, and there was no evidence of paresthesia at 
the lower extremities.  

As for his lumbar spine, a physical exam disclosed no 
evidence of objective tenderness on palpation and no postural 
abnormality or fixed deformity.  Range of motion was 90 
degrees forward flexion, 25 degrees hyperextension, 30 
degrees lateroflexion and 30 degrees rotation.  The VA 
examiner detected only minimal objective evidence of pain on 
motion and the veteran had no signs of lumbar radiculopathy.  
Straight leg raising tests were full bilaterally and lasegue 
tests were negative.  

X-rays of the lumbar spine taken during this time disclosed 
no bone injury or disease, although a history of lumbar 
spondylitis was noted.  X-rays of the left knee revealed 
apparent ACL repair, degenerative arthritic changes, inter-
space narrowing, and soft tissue calcification.  

Based on these data, the VA clinician diagnosed the veteran 
with status post anterior cruciate ligament reconstruction 
and meniscectomy of the left knee with degenerative changes, 
as well as DJD of the lumbosacral spine with low back pain.  

In September 1997, a VA medical note indicates that the 
veteran complained of loose knee joints and left knee 
instability, secondary to a ligament tear, as well as mild 
discomfort.  He continued to wear a knee brace.  A physical 
examination disclosed no effusion, edema or erythema, 
although the veteran exhibited diffuse tenderness.  He had a 
full range of motion in flexion and extension and was 
negative for valgus-varus instability.  The veteran was 
positive for arthritis and Lachman's.  He received a steroid 
injection at this time.

Another September 1997 VA medical report noted that the 
veteran had questionable numbness below the left tibia down 
to the ankle.    

A November 1997 VA X-ray report of the left knee indicates 
that the veteran had a history of loose knee joints.  There 
was a narrowing along the medial joint compartment, 
osteophytes, soft tissue calcification and small osseous 
density at the knee joint adjacent to the lateral tibial 
spine.  The radiologist noted degenerative changes and 
suggestion of a small loose body.  Also at this time, the 
veteran had medication introduced into the left knee joint. 

A March 1998 follow up VA medical note for left knee 
instability indicates that the veteran had a range of motion 
from zero to 130 degrees and no effusion, although some 
swelling distal to the veteran's knee brace was observed.  He 
was also negative for McMurray's at this time.  The examiner 
recommended continued usage of the brace, but instructed the 
veteran to loosen the distal strap to relieve swelling.           

In a June 2004 correspondence, the veteran indicated that he 
had pain and numbness in his legs and back.  He also 
indicated that he needed another surgery on his left knee.  
The veteran no longer worse braces for his knee, as they were 
taken from him during his incarceration.  

In August 2005, the AMC requested that the California State 
Prison in which the veteran has been incarcerated allow a VA 
clinician to examine the veteran for the purposes of 
assessing the currently severity of his service connected 
left knee and back disabilities.  In reply, the Health Care 
Manager of the prison declined this request due to the nature 
of the veteran's sentence (life without parole) and because 
inmates at the California State Prison are not entitled to 
received Veteran's Compensation while incarcerated.  
Accordingly, no examination was performed.   

b. Discussion
In light of the veteran's inaccessibility, the Board must 
decide this case based on the evidence of record.  After a 
thorough review of the claims file, the Board determines that 
the evidence preponderates against higher ratings for either 
disability under any of the applicable criteria.  

Turning first to the veteran's left knee disability claim, 
the evidence of record from January 1989 up until the April 
9, 1992 effective date of the veteran's 30 percent evaluation 
preponderates against a rating in excess of 20 percent for 
this malady under Diagnostic Code 5257.  As reflected by the 
May 1989 and November 1990 VA medical reports, the veteran 
had only moderate impairment as a result of this disability.  
Specifically, during this time, he had some pain on walking, 
moderate instability requiring the use of a brace, but no 
pain on rest and no swelling.  He also had a near full range 
of motion (zero to 120 degrees in May 1989 and zero to 135 
degrees in November 1990) and no tenderness, which weighs 
against a determination that the veteran experienced a 
"severe" impairment as would warrant a higher rating of 30 
percent under Diagnostic Code 5257.  This evidence similarly 
preponderates against higher ratings under Diagnostic Codes 
5260 or 5261, which would require at least flexion limited to 
15 degrees or extension limited to 20 degrees.  In addition, 
the medical evidence does not contain a diagnosis of 
ankylosis of the knee, as would be required for a higher 
rating under Diagnostic Code 5256, nor does the evidence from 
this time period demonstrate that the veteran had impairment 
of the tibia and fibula characterized by malunion and 
"marked," as opposed to moderate, knee or ankle disability.  
Accordingly, the Board denies the veteran's increased rating 
claim for his left knee disability from January 6, 1989 up 
until April 9, 1992.

From April 9, 1992, the Board similarly determines that the 
evidence preponderates against a higher rating in excess of 
30 percent for the veteran's left knee disability.  The 
medical evidence from this time period, specifically, the 
April 1992 and December 1994 VA examination reports, clearly 
indicate that the veteran experienced "severe" or gross 
laxity of the left knee.  Such a finding is consistent with 
the maximum 30 percent evaluation under Diagnostic Code 5257.  
The evidence of record from this time period weighs against a 
higher rating under Diagnostic Code 5256, as the record 
reflects no diagnosis of ankylosis, and under Diagnostic Code 
5261, as the veteran did not display extension limited to 30 
degrees.  Instead, as reflected by the May 1993 and December 
1994 VA examination reports, the veteran consistently 
exhibited a range of motion from zero to 120 degrees, and in 
the most recent VA medical reports, the veteran actually 
displayed improved ranges of motion at zero to 125 degrees in 
August 1997, full range of motion in September 1997, and zero 
to 130 degrees in March 1998.  Also, the medical evidence 
during this time does not disclose that the veteran had 
impairment of the tibia and fibula, manifested by nonunion 
and loose motion requiring use of a brace.  Such evidence 
preponderates against the veteran's claim.              

The Board has considered the DeLuca factors in its analysis 
of the veteran's left knee disability, and determines that 
entitlement to a higher percentage based on functional 
limitation is not warranted.  Although the Board acknowledges 
the veteran's reports of pain, as noted in the August 1997 VA 
medical examination report, in light of his consistently near 
full range of motion from May 1993 through August 1997, the 
Board finds that the current rating aptly compensates for the 
reported pain.  

Turning to the veteran's back disability claim, the Board 
determines that the evidence also weighs against this claim 
under both the old and the new criteria.  Specifically, the 
August 1997 VA examination report revealed that the veteran 
walked with a normal gait, and although the veteran reported 
having daily flare-ups of back pain, at this time, the 
examiner observed no evidence of tenderness on palpation, 
postural abnormality or fixed deformity and detected only 
minimal pain on motion.  In addition, the veteran displayed 
only slight, if any, limitation of motion of the lumbar 
spine, as demonstrated by his forward flexion to 90 degrees, 
lateral flexion of 30 degrees, 30 degrees rotation, and 25 
degrees hyperextension.  Such range of motion cannot be 
characterized as "moderate" or "severe" under Diagnostic 
Code 5292, as would warrant higher ratings of 20 percent or 
40 percent respectively.  X-rays taken in August 1997 also 
did not reveal a bone disease, and no diagnosis of ankylosis 
was given, as would be required for a higher rating under 
Diagnostic Code 5289.  Accordingly, the Board determines that 
the evidence weighs against a higher rating under these 
criteria.          

Under the new criteria relating to disabilities of the spine, 
in effect from September 26, 2003, the Board likewise finds 
that the evidence weighs against an increased rating award.  
In particular, the evidence of record fails to demonstrate 
that the veteran exhibited forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis or abnormal kyphosis, as would warrant the next 
higher rating of 20 percent under Diagnostic Code 5242.  As 
observed above, in August 1997, the veteran displayed forward 
flexion to 90 degrees and had a combined range of motion in 
excess of 120 at 235 (i.e., combine 90 degrees forward 
flexion; 25 degrees extension; 30 degrees bilateral lateral 
flexion (totaling 60); 30 degrees bilateral rotation 
(totaling 60)).  Nor does the evidence indicate that the 
veteran had favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, as would characterize 40 percent or 50 
percent evaluations respectively.  In the absence of such 
supporting evidence, the Board must deny the veteran's claim.

As with the veteran's left knee disability claim, the Board 
has considered the DeLuca criteria in its analysis of the 
veteran's back disability claim and determines that no 
additional percentage is warranted based on functional 
limitation and pain.

The Board also notes that in a May 2005 correspondence, the 
veteran indicated that the record was incomplete, intimating 
that VA had not acquired treatment records from VA facilities 
in Iowa City, Iowa and Milwaukee, Wisconsin.  A review of the 
claims file reveals, however, that VA had obtained records 
from these facilities, as evidenced by the December 1994 VA 
examination report from the Iowa City, Iowa VA medical center 
and the September 1997 VA medical records from Milwaukee, 
Wisconsin.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  There has been 
no showing by the veteran that his service-connected 
disabilities have necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with employment.  In the absence of 
such factors, the criteria for submission for assignment of 
an extraschedular rating for his left knee and back 
disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that higher 
ratings for the veteran's service connected left knee 
disability and lumbar spondylitis are not warranted.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

An increased rating for internal derangement of the left 
knee in excess of 20 percent, from January 6, 1989, is 
denied.

An increased rating for internal derangement of the left 
knee in excess of 30 percent, from April 9, 1992, is denied.

An increased rating for lumbar spondylitis, currently 
evaluated at 10 percent, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


